DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 15-20, in the reply filed on May 23, 2022 is acknowledged.
Claims 11-14 and 21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed on December 10, 2021 and January 13, 2022 have been received and the references listed thereon have been considered.

Drawings
The drawings are objected to because of the following informalities:
In Figure 13, the lower occurrence of “84” is inaccurate and should read --82--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “U beams” as set forth in claim 10 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the recitation “comprises” in each of lines 3, 5, and 7 is considered to be legal phraseology and thus is improper. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112(a)/1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification and drawings do not appear to provide support or sufficient support for the recitation of “spacer components” in claim 1, lines 19-20, in addition to the recitations “a first platform”, “a second platform”, and “a centre platform” as previously set forth in claim 1. Rather, support appears to be provided for first 12, second, 14, and centre 16 platforms, wherein each is a spacer component. That is, support appears to be provided for a plurality of spacer components 24, wherein the plurality of spacer components comprises a first platform 12, a second platform 14, and a centre platform 16 as set forth accurately in claims 17-19.
Further, the specification and drawings do not appear to provide support or sufficient support for the recitation of “a first structural member” and “a second structural member” in claim 1, lines 17-18, in addition to the recitations “a pair of joints” as previously set forth in claim 1, line 12. Rather, support appears to be provided for the joints 18 being part of each of the first and second structural members. That is, support appears to be provide for a first structural member 20 and a second structural member 22, wherein each structural member includes a pair of joints 18.
Further, the specification and drawings do not appear to provide support or sufficient support for the recitation “a joint segment …, and another joint segment” as set forth in claim 3, lines 6-7 in addition to the first and second structural members as set forth in claim 1. Rather, support appears to be provided joint segments 32, which form the joints 18, that are part of the first 20 and second 22 structural members. That is, support appears to be provided for a first structural member 20 and a second structural member 22, wherein each structural member includes a pair of joints 18 formed by joint segments 32.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines 15-18, the recitation “the pair of joints … a first structural member … a second structural member” is vague and indefinite as to what disclosed structure is being set forth, particularly since the joints are disclosed as part of the structural members, and are not additional components/structure; in line 16, the recitation “collectively comprise” is vague and indefinite as to what structure is being set forth; in line 19, the recitation “spacer components” is vague and indefinite as to what additional structure is being set forth, particularly in view of the first, second, and centre platforms previously set forth in this claim; in line 20, the recitation “spaced apart from one another” is vague and indefinite as to what it refers (i.e., the spacer components or the first and second structural members.
In claim 3, lines 8-9, the recitation “the joint segments collectively forming the joints” is vague and indefinite what is being set forth, particularly as to whether plural joint segments collectively form a joint or form plural joints.
In claim 10, lines 1-2, the recitation “are U beams” is vague and indefinite as to what structure is being set forth, particularly as to whether it refers to the overall shape of the structural members or to a cross section thereof.
In claim 15, line 13, the recitation “spaced apart from one another” is vague and indefinite as to what it refers (i.e., the spacer components or the first and second structural members.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in this Office action.
Presently, none of the claims being examined use the words “means” or “step” and thus no claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Watts et al., pn 6,241,312 (hereafter “Watts ‘312”).
Regarding claim 1 and the claims dependent therefrom, Watts ‘312 discloses applicant’s claimed invention, and specifically discloses an apparatus with every structural limitation of applicant’s claimed invention including:
a first platform (e.g., the left occurrence of the structure corresponding to 22, 22, 42 as viewed in Fig. 5 with reference to Fig. 2) orientated on a first plane, the first platform securable to an axle of the drive bandwheel (e.g., this recitation does not clearly imply any additional structure of the claimed invention and thus is considered to be able to be performed by the structure of Watts ‘312 given the appropriate bandwheel/bandsaw configuration);
a second platform (e.g., the right occurrence the structure corresponding to 22, 22, 42 as viewed in Fig. 5 with reference to Fig. 2) orientated on a second plane, the second platform securable to an axle of the free bandwheel (e.g., this recitation does not clearly imply any additional structure of the claimed invention and thus is considered to be able to be performed by the structure of Watts ‘312 given the appropriate bandwheel/bandsaw configuration); and
a centre platform (e.g., 50, 50, 62 and 50, 50, 62 together) coupled to, and between, the first and second platforms, the centre platform orientated on a third plane vertically spaced apart from the first and second planes (e.g., as shown in Fig. 5), the centre platform configured to support the motor above the axles of the drive bandwheel and the free bandwheel (e.g., this recitation does not clearly imply any additional structure of the claimed invention and thus is considered to be able to be performed by the structure of Watts ‘312 given the appropriate bandwheel/bandsaw configuration),
further comprising a pair of joints (e.g., 84, 84, wherein 2 pairs are shown in Fig. 5 with reference to Fig. 2), one joint connecting the first platform with one end (e.g., the left end of 50, 50, 62, 62 as viewed in Fig. 5) of the centre platform, and the other joint connecting the second platform with another end (e.g., the right end of 50, 50, 62, 62 as viewed in Fig. 5) of the centre platform,
wherein the first, second, and centre platforms, and the pair of joints collectively comprise:
a first structural member (e.g., a first pair 12, 12 together at the near side as viewed in Fig. 5 for which the outside surface is visible);
a second structural member (e.g., a second pair 12, 12 together at the far side as viewed in Fig. 5 for which the inside surface is visible); and
spacer components (e.g., 62, 62 (together); 42; 42) securing the first and second structural members together, spaced apart from one another;
[claim 2] wherein the first plane and the second plane are coplanar, and the third plane is parallel with the first and second planes (e.g., as shown in Fig. 5);
[claim 3] a first segment (e.g., one occurrence of 22 of one pair 12, 12 as shown in Figs. 5 with reference to Fig. 2);
a second segment (e.g., a second occurrence of 22 of the one pair of 12, 12 shown in Fig. 5 with reference to Fig. 2);
a centre segment (e.g., both occurrences of 50, 50 (longitudinally aligned with one another) of the one pair 12, 12 shown in Fig. 2) positioned between the first and second segments; and
a joint segment (e.g., one occurrence of 84 between one occurrence of 50 and one occurrence of 22 in one of the structural members) connecting the first segment with one end of the centre segment, and another joint segment (e.g., the other occurrence of 84 between the other occurrence of 50 and the other occurrence of 22 in the one structural member) connecting the second segment with another end of the centre segment, the joint segments collectively forming the joints;
[claim 4 (from 3)] wherein the spacer components comprise:
a centre plate (e.g., the occurrences of 62, 62 together) secured to, and extending between, the centre segments (e.g., 50, 50 and 50, 50) of the structural members, the centre plate and the centre segments forming the centre platform (e.g., as shown in Fig. 5);
[claim 5 (from 3)] wherein the spacer components further comprise:
a first upper plate (e.g., one occurrence of 42) secured to, and extending between, the first segments (e.g., the corresponding occurrence of 22, 22) of the structural members, the first upper plate and the first segments forming the first platform (e.g., as shown in Fig. 5); and
a second upper plate (e.g., the other occurrence of 42) secured to, and extending between, the second segments (e.g., the corresponding other occurrence of 22, 22) of the structural members, the second upper plate and the second segments forming the second platform (e.g., as shown in Fig. 5);
[claim 10] wherein the structural members are U beams (e.g., portions 22, and 50 have a “U”-shaped cross section).
Regarding claim 15 and the claims dependent therefrom, Watts ‘312 discloses applicant’s claimed invention, and specifically discloses a kit with every structural limitation of applicant’s claimed invention including:
a first structural member (e.g., a first pair 12, 12 together at the near side as viewed in Fig. 5 for which the outside surface is visible) and a second structural member (e.g., a second pair 12, 12 together at the far side as viewed in Fig. 5 for which the inside surface is visible), each structural member (e.g., each pair of 12, 12 at a respective near or far side as viewed in Fig. 5) comprising:
a first segment (e.g., 22 on a first occurrence of 12 of one pair of 12, 12 ) orientated on a first plane,
a second segment (e.g., 22 on a second occurrence of 12 of the one pair of 12, 12) orientated on a second plane,
a centre segment (e.g., the two occurrences of 50 of the one pair of 12, 12) orientated on a third plane that is vertically spaced apart from the first and second planes, and
a joint segment (e.g., one of the angled members 60 of the one pair of 12, 12) connecting the first segment with one end of the centre segment, and another joint segment (e.g., the other one of the angled members 60 of the one pair of 12, 12) connecting the second segment with another end of the centre segment; and
spacer components (e.g., 62, 62 (together); 42; 42) for securing the first and second structural members together, spaced apart from one another;
[claim 16] wherein the first plane and the second plane are coplanar, and the third plane is parallel with the first and second planes (e.g., as shown in Fig. 5);
[claim 17] wherein the spacer components comprise:
a centre plate (e.g., 62, 62 (together)) securable to and between the centre segments of the first and second structural members;
[claim 18] wherein the spacer components comprise:
a first upper plate (e.g., a first occurrence of 42) securable to and between the first segments of the first and second structural members; and
a second upper plate (e.g., a second occurrence of 42) securable to and between the second segments of the first and second structural members;
[claim 20] further comprising a brace (e.g., 86) securable between each of the joint segments of the first and second structural members (e.g., the structure of 86 is such that it is securable between the subject joint segments if the necessary connection structure is provided).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Watts et al., pn 6,241,312 (hereafter “Watts ‘312”).
Regarding claims 6-9 and 19, Watts ‘312 substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention but lacks:
(a)	a first and second lower plate as follows:
[claim 6 (from 3)] wherein the first platform further comprises a first lower plate secured to the first upper plate around the first segments of the structural members; and
the second platform further comprising a second lower plate secured to the second upper plate around the second segments of the structural members;
[claim 19 (from 18)] wherein the spacer components comprise:
a first lower plate securable to the first upper plate around the first segments of the first and second structural members; and
a second lower plate securable to the second upper plate around the second segments of the structural members;
	(b)	a brace as follows:
[claim 7 (from 3)] further comprising a brace extending between each of the joint segments of the structural members; and
	(c)	apertures in the structural members as follows:
[claim 8] wherein the first structural member further comprises a drive axle aperture positioned in the first segment for receiving the axle of the drive bandwheel therethrough;
[claim 9 (from 8)] wherein the second structural member further comprises another drive axle aperture positioned in the first segment for receiving the axle of the drive bandwheel therethrough, and a free axle aperture positioned in the second segment for receiving the axle of the free bandwheel therethrough.
Regarding (a), it is respectfully submitted that adding a lower plate in such a manner amounts to merely making the integral structure of Watts ‘312 into separate upper and lower portions, wherein it is long held patent law that it is well within the level of one having ordinary skill in the art to make integral parts separate. Such separate parts provide manufacturing flexibility as well as maintenance and repair. Further, it is respectfully submitted that there are various known equivalent ways to connect or mount such plates to their support structure including around such support structure. Therefore, it would have been obvious to one having ordinary skill in the art to provide upper and lower plates rather than the single plates of Watts ‘312 to gain the benefits such that those described above and to mount the plates around the support structure as one of the various known equivalent ways to mount such plates to their support structure.
Regarding (b), it is respectfully submitted that providing braces in devices such a Watts ‘312 is and well known in the art to provide additional structural integrity of the device as necessary; for example, such braces could be provided between the joint segments (e.g., near the table top or at or near the seats). Watts ‘312 already discloses two such braces (e.g., 86) and one having ordinary skill in the art would be readily aware and consider it obvious to add additional braces as is necessary, including at the specified (i.e., claimed) location. Therefore, it would have been obvious to one having ordinary skill in the art to provide braces in the claimed location to gain the well known benefits including that described above.
Regarding (c), it is respectfully submitted that no specific location of the claimed apertures has been set forth, and it is old and well known in the art to provide apertures in such structural members for various well known reasons including providing attachment structure for accessories, structural enhancements, or even for adding decorations. Therefore, it would have been obvious to one having ordinary skill in the art to provide apertures as needed in the structural members of Watts ‘312 for the well known reasons including those described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ogg (e.g., see Fig. 2), Fones (e.g., see Fig. 2), LaRue, and Kappes et al. (e.g., see Fig. 3) each disclose devices with features that are similar or generally similar to those claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
July 12, 2022